Per Curiam.
We agree with Mr. Justice Swayze, who delivered the opinion for the Supreme Court, that the act found in Pamph. L. 1874, p. 388, was repealed by the constitutional amendment of 1875 requiring properly to be assessed under gen*557eral laws and by uniform rules, and that because of the same constitutional provision the act found in Pamph. L. 1904, p. 201, cannot revive the act of 1874.
This result renders immaterial the question discussed by the Supreme Court as to the construction of the act of 1874, and we therefore express no opinion upon it.
The judgment under review should be affirmed.
For affirmance — The Chancellor, Chief Justice, Reed, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 14.
For reversal — IsTone.